 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,   )                   No. CR19-054-RAJ
 9                               )
               Plaintiff,        )
10                               )                   ORDER GRANTING UNOPPOSED
            v.                   )                   MOTION TO EXTEND THE
11                               )                   INDICTMENT DEADLINE
     JUAN ALBERTO VARELA-AMADOR, )
12                               )
               Defendant.        )
13                               )
14
15          THE COURT has considered the unopposed motion to extend the indictment
16   deadline in this matter. It appears that it would be unreasonable to require the filing of
17   an indictment within the period required by statute because of the need for further case
18   evaluation prior to an indictment. Without an extension, the defense counsel would be
19   denied the reasonable time necessary for effective preparation. The parties have
20   consented to entering an order extending the indictment deadline from on or about
21   May 7, 2019, to May 29, 2019.
22          THE COURT finds that justice is served by granting a continuance, and that a
23   continuance outweighs the best interests of the public and the defendant in a speedy
24   indictment.
25          IT IS ORDERED that the date on or before an indictment must be filed is
26   extended to May 29, 2019.

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND THE                                          1601 Fifth Avenue, Suite 700
       INDICTMENT DEADLINE                                            Seattle, Washington 98101
       (Juan Varela-Amador, CR19-054-RAJ) - 1                                    (206) 553-1100
 1          IT IS FURTHER ORDERED that the period of delay from on or about May 7,
 2   2019, to May 29, 2019, is excludable time pursuant to 18 U.S.C. § 3161(h)(7)(A) for
 3   the purpose of computing the time limitations imposed by the Speedy Trial Act.
 4          DATED this 1st day of May, 2019.
 5
 6
                                                    A
                                                    The Honorable Richard A. Jones
 7
                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                             FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND THE                                      1601 Fifth Avenue, Suite 700
       INDICTMENT DEADLINE                                        Seattle, Washington 98101
       (Juan Varela-Amador, CR19-054-RAJ) - 2                                (206) 553-1100
